Citation Nr: 1608132	
Decision Date: 03/01/16    Archive Date: 03/09/16

DOCKET NO.  09-31 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia 


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, claimed as posttraumatic stress disorder.  

2.  Entitlement to service connection for bilateral hearing loss. 

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), from June 17, 2010, forward.  

4.  Entitlement to special monthly compensation (SMC) based on the need for the regular aid and attendance of another person or on account of housebound status.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

T. Susco, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from December 1971 to December 1973, and from August 1974 to January 1975.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2007 and September 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

In March 2014, the Board remanded the appeal to the RO for additional development.  For the reasons discussed below, the matter has not been properly returned to the Board for appellate consideration and another remand is required in this case.  See Stegall v. West, 11 Vet. App. 268 (1998).  

In evaluating this case, the Board has not only reviewed the physical claims file, but has also reviewed the file on the "Veterans Benefits Management System" and on the "Virtual VA" system to ensure a complete assessment of the evidence.
 
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

Another remand is required in this case to ensure that there is a complete record upon which to decide the Veteran's claims of service connection for an acquired psychiatric disorder and bilateral hearing loss, and claims of entitlement to a TDIU and SMC.  See 38 C.F.R. § 19.9 (2015).  Moreover, a Board remand confers upon an appellant the right to compliance with that order.  Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that there must be substantial compliance with the terms of a Court or Board remand).
 
In the August 2009 Substantive Appeal (VA Form 9), the Veteran requested a Board hearing at a local VA office (a Travel Board hearing).  The Veteran was scheduled for a Travel Board hearing in May 2011, but he did not attend the scheduled hearing.  However, according to an October 2011 VA Inquiry Routing and Information System document, subsequent to the scheduled Travel Board hearing, the Veteran submitted correspondence to the RO in which he indicated that he was unable to attend the May 2011 Travel Board hearing because he was hospitalized; the Veteran requested that the Travel Board hearing be re-scheduled.  

In the March 2014 Remand, the Board found that the Veteran had demonstrated good cause for his failure to attend the May 2011 Travel Board hearing.  Accordingly, the Board requested that the Veteran be re-scheduled for a Travel Board hearing in accordance with his wishes.  To date, the Veteran has not been re-scheduled for the requested hearing and there is no indication in the record that the Veteran has withdrawn his request for a Travel Board hearing.  

A veteran has a right to a hearing before the issuance of a Board decision.  38 C.F.R. § 3.103(a), (c).  Therefore, the Veteran should be re-scheduled for a Travel Board hearing in accordance with his expressed request.  Under applicable regulation, a hearing on appeal will be granted if an appellant expressed a desire to appear in person.  38 C.F.R. § 20.700.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board hearing to be held at the RO.  Send notice of the scheduled hearing to the Veteran and his representative, a copy of which should be associated with the claims file.  After the hearing is conducted, or in the event the Veteran cancels the hearing or fails to report, the case should be returned to the Board for appellate review. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. J. Alibrando 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




